Case: 22-40372         Document: 00516591668             Page: 1      Date Filed: 12/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                      ____________
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                       No. 22-40372
                                                                              FILED
                                     Summary Calendar
                                                                      December 28, 2022
                                     ____________
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk


                                                                      Plaintiff—Appellee,

                                             versus

   Jorge Villarreal-Gonzalez,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 7:21-CR-2289-1
                      ______________________________

   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jorge Villarreal-
   Gonzalez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Villarreal-Gonzalez has not filed a response. We
   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40372     Document: 00516591668         Page: 2   Date Filed: 12/28/2022




                                  No. 22-40372


   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2